Exhibit FILED IN DUPLICATE ORIGINAL ARTICLES OF INCORPORATIONOFPOTOMAC BANCSHARES, INC. The undersigned, acting as incorporator of a corporation under Section 27, Article 1, Chapter 31 of the Code of West Virginia, adopts the following Articles of Incorporation for such corporation. I. The undersigned agrees to become a corporation by the name of Potomac Bancshares, Inc. II. The address of the corporation will be 111 East Washington Street, P.O. Box 906, in the City of Charles Town, in the County of Jefferson, and the State of West Virginia, 25414. III. This corporation is formed for the purpose of transacting any or all lawful business for which corporations may be incorporated under the corporation laws of the State of West Virginia. IV. The existence of this corporation is to be perpetual. V. The amount of the total authorized capital stock of said corporation shall be Five Million shares of Common Stock with a par value of One Dollar ($1.00) per share. VI. No shareholder or other person shall have any preemptive right whatsoever. VI.
